The plaintiff, Thomas D. Singleton, on October u, 1890, filed a declaration on the common counts against the defendant, Jacob Frank, claiming the sum of $47.50 alleged to be due upon an open account. With the filing of his declaration the plaintiff caused to be issued a writ of attach7 ment against certain personal property alleged to belong to the defendant. The grounds of the attachment, as stated in the supporting affidavit, were the non-residence of the defendant, and “that the defendant had removed a portion of his effects, and was about to remove all of his property from the District in order to defraud his creditors.”
The defendant, on February 16, 1891, filed a motion to dismiss the suit for want of jurisdiction. The motion was on March 5, 1891, sustained, and the suit dismissed. From the order of the special term dismissing the suit, the plain*47tiff appealed to the General Term, where, on June 13, 1892, the judgment of the court below was affirmed. *